IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 21, 2008
                                     No. 08-60209
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JOSE ROMERO-FLORES, also known as Jose Flores,

                                                  Petitioner,

v.

MICHAEL B. MUKASEY, U.S. ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A94 124 205


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Romero-Flores, a native and citizen of El Salvador, petitions for
review of the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal as untimely filed. We require that arguments be briefed in order to be
preserved; issues not adequately briefed are deemed abandoned. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003) (issues not raised in alien’s petition for review of
decision by BIA deemed abandoned). When an appellant, like Romero-Flores,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60209

fails to identify any error in the analysis of the judgment from which he appeals,
it “is the same as if he had not appealed that judgment.” Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Romero-Flores has
not argued or briefed the BIA’s dismissal of his appeal as untimely filed, the only
issue arguably before this court. Accordingly, the petition for review is DENIED.




                                        2